DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, submitted on 12/01/2020, has been received, entered and made of record.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/05/2021 and 03/09/2022 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements are being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document U.S. Pat. No. 6,954,291 on pages 1-2 of the specification.
Reference U.S. Pat. No. 6,954,291 is a general background reference(s) covering method, apparatus and program for reducing plate material.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 


16. (Currently Amended) The system of claim 15, further comprising a cutting unit, wherein the processor is further configured to: provide instructions to the cutting unit for cutting the printing plate into one or more physical plate patches corresponding to the one or more image patches.

20. (Currently Amended) A method of reducing plate material in plate making, comprising the steps of: 
     a) providing one or more original images, each original image including one or more full-format vector-based images; 
     b) identifying, using a user interface, at least two disjoint elements that contain image information, each disjoint element comprising a patch, each patch defined by boundary information in vector format; 
     c) creating a screened bitmap-format image of the original image; 
     d) storing the screened bitmap-format image in association with the patch boundary information in vector format corresponding to each patch; 
     e) automatically creating the one or more patches using the screened bitmap-format image and patch boundary information as an input; and 
     f) packing one or more patches to form a set of one or more packed images, each packed image including at least one patch and having an area, each packed image a collective area of the packed images covering less plate area than [[the]] a scanned full-format screened images.

REASONS FOR ALLOWANCE
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to claim 1, the searched close prior arts Filler et al. (US 2017/0024845 A1), Hamada et al. (US 2012/0242693 A1), Tsunematsu (US 2011/0229026 A1), Manki (US 2005/0105113 A1), Klein et al. (US 2003/0053138 A1) and Okamoto et al. (US 2003/0048467 A1) individually or combined fail to disclose or make obvious the claimed subject matter. That is, the cited prior arts fail to disclose or to render obvious: “c) raster image processing the image file into a pixel-based format to create RIPped image information; d) associating the RIPped image information with the vector coordinates corresponding to the image patches; e) using the RIPped image information and associated vector coordinates corresponding to the image patches as an input, processing the RIPped image information to automatically create one or more RIPped image patches; and g) saving the one or more RIPped image patches with register marks and the corresponding vector coordinates for each image patch in a processing file.”
It follows that claims 2-13 and 19 are then inherently allowable for depending on allowable base claim 1.

Referring to claim 14, the same reasons for allowance provided for claim 1 are applicable herein.
It follows that claims 15-18 are then inherently allowable for depending on allowable base claim 14.

Referring to claim 20, the searched close prior arts Filler et al. (US 2017/0024845 A1), Hamada et al. (US 2012/0242693 A1), Tsunematsu (US 2011/0229026 A1), Manki (US 2005/0105113 A1), Klein et al. (US 2003/0053138 A1) and Okamoto et al. (US 2003/0048467 A1) individually or combined fail to disclose or make obvious the claimed subject matter. That is, the cited prior arts fail to disclose or to render obvious: “b) identifying, using a user interface, at least two disjoint elements that contain image information, each disjoint element comprising a patch, each patch defined by boundary information in vector format; d) storing the screened bitmap-format image in association with the patch boundary information in vector format corresponding to each patch; and e) automatically creating the one or more patches using the screened bitmap-format image and patch boundary information as an input.”
It follows that claims 21-22 are then inherently allowable for depending on allowable base claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675